Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: Figures 1-3
Species 2: Figure 4
Species 3: Figures 5-7
Species 4: Figure 8
Species 5: Figure 9
Species 6: Figures 11-13
Species 7: Figures 14-19
Species 8: Figures 20-21
Species 9: Figures 22-23
Species 10: Figures 24-26
Species 11: Figures 27-29
Species 12: Figure 30
Species 13: Figure 31-35

The species are independent or distinct because Species 1 depicts a first example footwear article, as disclosed in Applicant’s Specification in [0084]-[0101], [0108-0115], Species 2 depicts a second example footwear article as disclosed in Applicant’s Specification in [0116]-[0119], Species 3 depicts a third example footwear article as disclosed in Applicant’s Specification in [0120]-[0125], Species 4 depicts a 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
This application contains claims directed to the following patentably distinct Sub-Species:
Applicant is to elect one of the following Sub-Species of bellows profile: 
Sub-Species a: Figure 10A
Sub-Species b: Figure 10B
Sub-Species c: Figure 10C

Sub-Species e: Figure 10E
Sub-Species f: Figure 10F
The Sub-Species are independent or distinct because Sub-Species a depicts a first example bellows profile, as disclosed in Applicant’s Specification in [0102], Sub-Species b depicts a second example bellows profile, as disclosed in Applicant’s Specification in [0103], Sub-Species c depicts a third example bellows profile, as disclosed in Applicant’s Specification in [0104], Sub-Species d depicts a fourth example bellows profile, as disclosed in Applicant’s Specification in [0105], Sub-Species e depicts a fifth example bellows profile, as disclosed in Applicant’s Specification in [0106], Sub-Species f depicts a fourth example bellows profile, as disclosed in Applicant’s Specification in [0107]. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732